DETAIED ACTION
Applicant’s argument filed in the reply on 11/8/2021 were received and fully considered. Claims 10, 11, 19 and 20 were amended. Claims 1 - 9, were allowed in the previous Office Action. Claims 10 - 20 are being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing filed on 7/1/2019, and 3/29/2021 have been accepted and considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) are: Claim 19:
“a parsing means for parsing a message into message elements” in line 2
“a vectorization means for converting the message elements …” in lines 6
“a conversion prediction means for generating a message” in line 13
Claim 20:
“a word contribution scoring means
“an alternative word contribution scoring means for providing at least a” in line 8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: a conversion prediction means for generating a message, a word contribution scoring means for generating a contribution score, a vectorization means for converting messages into vector, and  alternative word contribution scoring means for providing a second message element to replace first message element each have corresponding structure as a function/algorithm performed by a processor, specification Par. 0112- 0117.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Amendment
Applicant's arguments filed with respect to the 35 USC 101 rejections with respect to claims 10 - 20 raised in the previous office action have been fully considered, and are persuasive in view of amendment. The amended limitations that caused to overcome 101 

Allowable Subject Matter
Applicants argument filed in the reply on 11/8/2021, were received and fully considered. Claims 10, 11, 19 and 20 amended. Applicant’s argument was found to be persuasive which places the application in the condition for allowance. Therefore, claims 10 - 20 are allowed. Please see below for more detail.
Claim 10, and all dependent claims thereof, recites limitation: “A computer-implemented method comprising: receiving a message for use in a computer network environment, the message being indicative of a candidate advertisement for one or more services or one or more products; parsing the message into message elements and processing the message elements through a natural language processing (NLP) component; converting the message elements into a first set of vectors and mapping the vectors in vector space based on processing the message elements through a word embedding vector model, wherein the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors corresponding to other message elements of one or more other messages, the one or more other messages are indicative of one or more other candidate advertisements; and generating a first score indicative of a predicted conversion rate for the message, the predicted conversion rate being indicative of predicting a proportion or quantity of all website or application users that will perform some predefined action associated with the message.”, which in combination with the rest of the claimed invention is allowable over the 
Claim 19 recite similar limitations. Claim 19 recites:” A computerized system, the system comprising: a parsing means for parsing a message into message elements and processing the message elements through a natural language processing (NLP) component, the message being indicative of a candidate advertisement for one or more services or one or more products; a vectorization means for converting the message elements of the message into a first set of vectors and mapping the vectors in vector space based on processing the message element through a word embedding vector model, wherein the first set of vectors are oriented in the vector space according to a contextual similarity compared to a second set of vectors corresponding to other message elements of one or more other messages, the one or more other messages are indicative of one or more other candidate advertisements; and a conversion prediction means for generating a message effectiveness score based at least in part on the converting, the message effectiveness score being associated with a predicted conversion rate, the predicted conversion rate being indicative of predicting a proportion or quantity of at least some website or application users that will perform a predefined action 
All dependent claims thereof, thus are also allowable for substantially similar reasons. Therefore claims 11-18 which depend from claim 10, and claim 20 which depend from claim 19, are also allowable for substantially similar reasons. Therefore, claims 10 – 20, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Synett et al. (U.S. Patent Application No: US20130204700A1) teaches (Par. 0024):” a .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/             Primary Examiner, Art Unit 2656